Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hamada  et al. (US 9,894,789) in view of  Kim et al. (US 20170005077), both cited by Applicant.
             Regarding claim 1,  Hamada et al., according to Figs. 1-8, discloses an electronic device, comprising: 
             a housing (see device 10 having a housing 50 as show in Fig. 5) having a housing wall with a surface region having compound curvature (see electronic device 10 comprising a housing having a housing wall (see housing 50 in Fig. 5 as housing wall) with a surface region having compound curvature (see surface of the device having curved or cylindrical shape as show in Figs. 2, 3 and 5)); 
            a speaker in the housing configured to emit sound (see device 12 include speaker for presenting sound to a user, column 3, lines 65 to column 4, line 1); 
            a flexible mesh (see fabric 20 as a flexible mesh) conforms to the surface region having compound curvature (see fabric 20 conforms to the surface region of the housing of the device 10 having curvature surface as shown Fig. 2 and 3).
            However, Hamada et al., fails to teach the use of a mesh that is a flexible polymer mesh having openings that form component support regions coupled by flexible polymer segments, and electrical components mounted on the flexible polymer mesh.
            Kim et al., in order to provide an electronic device with improve input/output  devices, according to Figs. 2-23, teaches the use of a flexible polymer mesh (see flexible device 20 shown in Figs. 2 and 3, paragraph 0055, 0068, 0069) having openings that form component support regions coupled by flexible polymer segments (see flexible device 20 shown in Figs. 2 and 3, paragraph 0055, 0068, 0069) having a mesh of  component support regions coupled by flexible polymer segments (see support regions coupled to flexible polymer segments 64 as shown in Fig. 13 or 15) and electrical components mounted on the flexible polymer mesh (see device 20 contain electrical components 24 including light emitting diode, paragraphs 0056-0057) and relatively operated as input/output device 22 (paragraphs 0054-0056).
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the electronic device of  Hamada et al., based on the teaching of Kim et al., by using  a mesh that is a flexible polymer mesh having openings that form component support regions coupled by flexible polymer segments and electrical components mounted on the flexible polymer mesh and relatively operated as the input/output devices, as shown in Figs. 1-8 or 17-23 of Kim et al.,  in order to obtain an alternative electronic device having improve input/output devices.           
             Regarding claim 3, see the speaker (speaker in device 12 in Fig. 1 of Hamada et al.) is configured to emit the sound through the housing wall (50) and the flexible polymer mesh (see Fig. 2 or 3).
             Regarding claim 4, see electrical components 24 of Kim et al, including light emitting diode, paragraphs 0056-0057) for limitation of the electrical components comprise light-emitting devices recited in this claim.
             Regarding claim 5, see Fig. 16 of Kim et al. which shows  the flexible polymer mesh having fabric layers 72, paragraph 0082,  provided in both sides thereof, and thus, the fabric layer would be interposed between the flexible polymer mesh and the housing wall, as recited in this claim,  when  it is integrated with the electronic device.
             Regarding claim 7, see  Fig. 16 of Kim et al. which shows  fabric layers 72, paragraph 0082, are provided in both sides of the flexible polymer mesh, and thus the flexible polymer mesh is interposed between the second fabric layer and the first fabric layer, as recited in this claim.
             Regarding claim 9,  see Fig. 16 which the flexible polymer mesh having layers 72, paragraph 0082,  provided in both sides thereof to cover components 24 with open 46 to allow light to be emitted from components 24 on one side of the substrate 44, and thus, light emitted from the component  24 would pass through the second fabric layer (one of the layers 72) without passing through the first fabric layer (other layer 72).
             Regarding claim 19, Hamada et al., according to Figs. 1-8, discloses an electronic  device (see Figs. 1 and 2), comprising:, comprising: 
             a cylindrical housing with a rounded upper end (see Fig. 1 and 2 which show device 10 having a cylindrical housing with a rounded upper end), 
             wherein the cylindrical housing is characterized by a longitudinal axis (see the cylindrical housing of the device 10 shown in Fig. 2 is characterized by a longitudinal axis); 
             a speaker in the cylindrical housing configured to emit sound through the cylindrical housing (see input/output devices 12 include speaker for presenting sound to a user inherently through the cylindrical housing of device 10, column 3, lines 65 to column 4, line 1. 
              Hamada et al, also  discloses a flexible substrate (20) that extends in a ring around the longitudinal axis and conforms to the rounded upper end of the cylindrical housing (see Fig. 2 which shows the flexible substrate (20) that extends in a ring around the longitudinal axis and conforms to the rounded upper end of the cylindrical housing of the device 10).
              However, Hamada et al., fails to teach the use of a mesh that  a flexible substrate having a mesh of component support regions coupled by flexible segments; and electrical components mounted on the flexible substrate.
              Kim et al., in order to provide an electronic device with improve input/output  devices, according to Figs. 2-23, teaches the use of a flexible polymer mesh (see flexible device 20 shown in Figs. 2 and 3, paragraph 0055, 0068, 0069) having a mesh of  component support regions coupled by flexible polymer segments (see support regions coupled to flexible polymer segments 64 as shown in Fig. 13 or 15) and electrical components mounted on the flexible polymer mesh (see device 20 contain electrical components 24 including light emitting diode provided  on the mesh (Figs. 4-7, paragraphs 0056-0057) and relatively operated as input/output device 22, paragraphs 0054-0056).
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the electronic device of  Hamada et al., based on the teaching of Kim et al., by using  a mesh that is a flexible polymer mesh having openings that form component support regions coupled by flexible polymer segments and electrical components mounted on the flexible polymer mesh and relatively operated as the input/output devices, as shown in Figs. 1-8 or 17-23 of Kim et al.,  in order to obtain an alternative electronic device having improve input/output devices.                    
              Regarding claim 20, see electrical components 24 of Kim et al, including light emitting diodes, paragraphs 0056-0057, for limitation of the electrical components comprise light-emitting devices recited in this claim.            
Allowable Subject Matter
Claims 10-18 are  allowable over the prior of record.
Claims 2, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims  2, 6, 8 and 10-18  are allowable over the prior art of record because the prior art of record including US 9,894,789 and/or US 20170005077 as the closest prior art which is directed to a similar subject matter of the claimed invention (see the 103 rejections above).  However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to including the following claimed features.
             Claimed features comprising a combination of:  the speaker is configured to emit the sound through the housing wall and the flexible polymer mesh, wherein the electrical components comprise light-emitting devices, and wherein the electronic device further comprises: a first fabric layer interposed between the flexible polymer mesh and the housing wall; a second fabric layer, wherein the flexible polymer mesh is interposed between the second fabric layer and the first fabric layer, wherein the light-emitting devices are configured to emit light that passes through the first fabric layer before passing through the second fabric layer; and at least one reflective acoustically transparent component-hiding layer interposed between the first fabric layer and the housing wall, wherein the reflective acoustically transparent component-hiding layer is configured to reflect the emitted light that passes through the first fabric layer back through the first fabric layer toward the flexible polymer mesh, as recited in claim 2.
             Claimed features including the electronic device further comprises: at least one reflective acoustically transparent component-hiding layer interposed between the first fabric layer and the housing wall, wherein the reflective acoustically transparent component-hiding layer is configured to reflect emitted light that passes through the first fabric layer back through the first fabric layer toward the flexible polymer mesh, as recited in claim 6.
             Claimed features comprising the electrical components configured to emit light that passes through the first fabric layer before passing through the second fabric layer, as recited in claim 8.   
             Claimed features comprising a combination of: the housing has first openings; a flexible polymer mesh having second openings defined by component support regions and flexible polymer segments between the component support regions, wherein the flexible polymer mesh conforms to the surface region having compound curvature; a fabric layer that overlaps an exterior surface of the housing, wherein the fabric layer has third openings; a speaker in the housing configured to emit sound through the first openings in the housing, the second openings in the flexible polymer mesh, and the third openings in the fabric layer; and light-emitting devices mounted on the flexible polymer mesh, as recited in claim 10.
            Other references of the record are also directed to a similar concept of the claimed invention, but none of them teaches nor fairly suggests any features or obvious improvement that is directed to the features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 2, 6, 8 and 10.  Therefore, claims 2, 6, 8 and 10 are allowable over the prior art of record, and dependent claims 11-18 are also allowable over the prior art of record with their base claim 10.
                                                                   Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a similar concept of the claimed invention which mainly include a device comprising a housing, a speaker provided within the housing, and a fabric or mesh layer acted as a display or having sound hole or circuit formed therein  to cover the housing .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688